Citation Nr: 0107454	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-16 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION


The veteran had active service from September 1984 until 
March 1987.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Refractive error of the eye noted on the veteran's 
entrance and separation examinations is not a disability for 
VA purposes.

3.  Defective vision is not causally or etiologically related 
to service or to a service connected disability.


CONCLUSION OF LAW

Defective vision was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service connected disease or injury 38 U.S.C.A §§ 1131, 
1154(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a) 114 Stat. 2096 __(2000).  Specifically, the Board 
notes that the veteran's service medical records were 
obtained and that the veteran was afforded a VA examination.  
The veteran has also submitted medical records representing 
examinations of the veteran by private physicians.  The 
veteran has appeared and presented testimony at a hearing at 
the RO.  Upon denial of his claim, the veteran was sent 
correspondence in March 1999 informing him that evidence 
showing a causal connection between his pulmonary sarcoidosis 
and the current myopia would be needed.  Under these 
circumstances, the Board finds that the VA has satisfied its 
duty to assist and that the case is ready for appellate 
review.

This appeal arises out of the veteran's claim for service 
connection for defective vision, or more specifically, 
myopia.  In particular, the veteran maintains that his myopia 
is due to his service connected pulmonary sarcoidosis.

The Board notes that there is ample medical evidence of 
record detailing the veteran's pulmonary sarcoidosis.  This 
disability has previously been established as a service 
connected disability.  Moreover, evidence exists which 
indicates that the veteran has been examined and diagnosed 
with myopia.  Myopia, also known as nearsightedness, is a 
refractive error of the eye which causes objects at a 
distance to appear blurred.  See Norris v. West, 11 Vet. App. 
219, 220 (1998)(citing Dorland's Illustrated Medical 
Dictionary, 1094 (28th ed.1994); Parker v. Derwinski, 1 Vet. 
App 522, 523 (1991).  Therefore, the focus of this decision 
will primarily be on whether the necessary causal 
relationship exists between the veteran's pulmonary sarcosis 
and his myopia.

Service connection will be granted for a disability resulting 
from a disease or personal injury incurred in the line of 
duty or for aggravation resulting from disease or personal 
injury incurred in the line of duty.  See 38 U.S.C.A § 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  Disability which is 
proximately caused due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only to that degree) over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. § 3.303(c).  

The veteran served in active duty from September 1984 until 
March 1987.  During this period of active service, the 
veteran was diagnosed with pulmonary sarcoidosis.  The 
enlistment examination of September 1984 shows the veteran's 
distant vision as 20/25 in the right eye (corrected to 20/20 
by glasses) and 20/20 in the left eye, and near vision of 
20/20 in the left and right eyes.  Upon the veteran's service 
discharge examination in March of 1987, the veteran listed 
eye problems as part of his medical history.  The separation 
examination showed the veteran's distant vision as 20/25 in 
the right eye and 20/30 in the left eye, with near vision of 
20/20 in both eyes.  With reference to the veteran's eyes, 
the physician's notes associate only hyperpigmented papules 
with the veteran's pulmonary sarcoidosis. 

The veteran was afforded a VA examination in June of 1998.  
Upon examination, the physician noted that the veteran 
complained of a slight difficulty with distance vision.  The 
examination showed the veteran had distance vision of 20/30 
in the left eye and right eyes.  Near vision was 20/20 in 
both eyes.  After the examination, the physician prescribed 
new glasses to correct the veteran's vision.  The physician 
determined that the veteran's myopia was not related his 
pulmonary sarcoidosis.  

The veteran submitted records of a private eye examination 
dated January 1999, which showed 20/20 near vision, and 20/25 
in each eye when seeing objects at a distance.  The 
prescribed advice of the examining physician was to wear 
glasses for distance vision as needed.  These records do not 
address the possibility of a causal connection between the 
veteran's sarcoidosis and myopia.

Based on this evidence, the Board concludes that service 
connection is not warranted for defective vision because 
there is no evidence that supplies a causal connection 
between the veteran's pulmonary sarcoidosis and his current 
myopia.  While the veteran provided private medical records 
regarding his eye care, these records did not link the 
veteran's current myopia to his pulmonary sarcoidosis.  
Indeed, there is no mention at all of the sarcoidosis in 
these medical records.  However, the VA examiner stated that 
the veteran's pulmonary sarcoidosis was not a cause or 
contributing factor of the veteran's myopia.  The only other 
evidence suggesting a causal link between the two is the 
veteran's own lay opinion.  However, the veteran's 
statements, standing alone, are not sufficient evidence on 
which to base a favorable ruling.  See Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail on the issue.  See 
Alemany v. Brown, 9 Vet. App. 52, 59 (1993).  A claim may be 
denied only if the Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  

In the instant case, the VA examiner concluded that the 
veteran's sarcoidosis did not cause nor contribute to the 
veteran's current myopia.  The veteran's statement that the 
sarcoidosis caused his myopia represents the only evidence 
which suggests such a causal link between the two.  Without 
competent medical evidence showing a causal link between the 
sarcoidosis and myopia, this Board cannot find in favor of 
the current claim and concludes that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
Board concludes that the veteran's pulmonary sarcoidosis is 
not the proximate cause of the veteran's myopia and thus 
service connection for defective vision is not established.


ORDER

Service connection for defective vision is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

